UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6756



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JULIA MCMILLON, a/k/a Julia Walker, a/k/a
Julia Bivens,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-92-304)


Submitted:   November 5, 1996          Decided:     November 15, 1996


Before HALL, ERVIN, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Julia McMillon, Appellant Pro Se. John Patrick Rowley, III, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant appeals the district court's order denying her motion

for a reduction in sentence. We have reviewed the record and find

no reversible error. We therefore affirm the denial of Appellant's

motion. United States v. McMillon, No. CR-92-304 (E.D. Va. Mar. 22,
1996). Additionally, we deny Appellant's motion for production of

a transcript at government expense. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2